DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “the disclosure (publication of Chun on March 5, 2020) was made less than one year before the effective filing date of the claimed invention, i.e., May 28, 2020” (page 11), the examiner disagrees.  While the examiner acknowledges that applicant’s affidavit is proper for excepting the Chun et al reference (US 2020/0074596; hereinafter Chun) under 35 USC § 102(b)(1)(A), the effective filing date of the instant application is the filing date in United States (10 March 2021) since applicant has not filed an English translation of the KR 10-2020-0064181 application.  Note that 10 March 2021 is more than one year after the publication date of Chun, meaning Chun qualifies as prior art under 35 USC § 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 9-14 are rejected under 35 U.S.C. 103 as being obvious over Bang (US 2016/0351115), in view of Song et al (US 2008/0170024; hereinafter Song), and further in view of Chun
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
•	Regarding claims 1 and 14, Bang discloses a display device and associated driving method (figures 1 and 8) comprising: 
pixels (¶ 35); 
an image converter which generates a second image by correcting grayscales of a logo among a first image for the pixels (element 50 in figures 1 and 8 and ¶ 51); and 
a data driver which provides data voltages corresponding to the second image to the pixels (element 200 in figure 1 and ¶s 29 and 30), wherein the image converter: 
generates first accumulated data by accumulating first map data corresponding to a logo area larger than the logo among the first image during a plurality of frame periods (¶s 30 and 56), 
generates third accumulated data by initializing values smaller than a first threshold value among the second accumulated data to be a background value (at least suggested by ¶ 30; where a “fixed image” is differentiated from the remainder of the input image; see also ¶ 56), and 
specifies pixels corresponding to the logo based on second map data corresponding to the third accumulated data (¶s 39 and 40),
wherein the image converter includes a logo detector which detects the logo area among the first image (¶ 30).
However, Bang fails to disclose the details of scaling and two binary levels.
	In the same field of endeavor, Song discloses the step of generates second accumulated data by scaling the first accumulated data every refresh cycle (¶ 193). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang according to the teachings of Song, for the purpose of preventing a residual image on a display (¶ 197).  However, Song also fails to disclose the details of two binary levels.
Chun discloses where the logo detector generates the first map data in which pixels identified as the logo among the logo area are indicated as a first binary level and pixels identified as a background among the logo area are indicated as a second binary level (figure 5 and ¶ 81).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang, as modified by Song, according to the teachings of Chun, for the purpose of distinguishing between a logo and a background in an image (¶ 80).
•	Regarding claims 3 and 4, Bang, in view of Song and Chun, discloses everything claimed, as applied to claim 1.  Additionally, Bang discloses where:
Claim 3:	the image converter further includes a memory (element 84 in figure 8 and ¶ 51), and 
	a data accumulator which generates the first accumulated data (¶ 56, in view of ¶ 51), and 
	the data accumulator generates the first accumulated data by accumulating the first map data in memory data received from the memory (¶ 56).
Claim 4:	the data accumulator generates the first accumulated data by adding the first map data to the memory data (¶ 56).
•	Regarding claim 7, Bang, in view of Song and Chun, discloses everything claimed, as applied to claim 3.  However, Bang fails to disclose the details of a scaler.
	In the same field of endeavor, Song discloses where the image converter further includes a scaler which generates the second accumulated data by down-scaling the first accumulated data every refresh cycle (¶ 193), and wherein the refresh cycle corresponds to p frame periods (¶s 72 and 193), and p is an integer greater than 1 (¶ 72).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang according to the teachings of Song, for the purpose of preventing a residual image on a display (¶ 197).


Bang discloses where:
Claim 10:	the memory stores the third accumulated data as the memory data (at least suggested by ¶ 51; where, if the memory stores modules which are used to process image information, the image information must also be stored in the memory).
Claim 12:	the image converter further includes a grayscale converter which generates the second image by specifying the pixels corresponding to the logo based on the second map data and converting grayscales of specified pixels among the first image (¶ 57), 
	the grayscale converter specifies pixels corresponding to the first binary level among the second map data as the pixels corresponding to the logo (¶ 57).
Claim 13:	the grayscale converter generates the second image by reducing grayscales of the pixels corresponding to the logo among the first image (¶ 57).
However, Bang, in view of Son, fails to disclose the details of a cut-off unit and a logo determining unit.
	In the same field of endeavor, Chun discloses where:
Claim 9:	the image converter further includes a cut-off unit which generates the third accumulated data by initializing the values smaller than the first threshold value among the second accumulated data to be the background value (at least suggested by “high luminance” in ¶ 46; where the term “high” suggests a threshold is used to determine what luminances are “high”), and 
	the background value is the same as the second binary level (figure 5 and ¶ 81). 
Claim 11:	the image converter further includes a logo determining unit which generates the second map data (element 142 in figure 4 and ¶s 80 and 81), 
	the logo determining unit generates the second map data by replacing values greater than a second threshold value among the third accumulated data with the first binary level and replacing values less than the second threshold value among ¶s 80 and 81, in view of ¶ 46, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang, as modified by Song, according to the teachings of Chun, for the purpose of distinguishing between a logo and a background in an image (¶ 80).

Claims 1, 3, 4, 7, and 9-14 are rejected under 35 U.S.C. 103 as being obvious over Bang, in view of Song, and further in view of Kim et al (US 2014/0146071; hereinafter Kim).
	Note that Kim was previously cited by the examiner in the Office action mailed 28 October 2021.
•	Regarding claims 1 and 14, Bang discloses a display device and associated driving method (figures 1 and 8) comprising: 
pixels (¶ 35); 
an image converter which generates a second image by correcting grayscales of a logo among a first image for the pixels (element 50 in figures 1 and 8 and ¶ 51); and 
a data driver which provides data voltages corresponding to the second image to the pixels (element 200 in figure 1 and ¶s 29 and 30), wherein the image converter: 
generates first accumulated data by accumulating first map data corresponding to a logo area larger than the logo among the first image during a plurality of frame periods (¶s 30 and 56), 
generates third accumulated data by initializing values smaller than a first threshold value among the second accumulated data to be a background value (at least suggested by ¶ 30; where a “fixed image” is differentiated from the remainder of the input image; see also ¶ 56), and 
specifies pixels corresponding to the logo based on second map data corresponding to the third accumulated data (¶s 39 and 40),
wherein the image converter includes a logo detector which detects the logo area among the first image (¶ 30).
However, Bang fails to disclose the details of scaling and two binary levels.
¶ 193). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang according to the teachings of Song, for the purpose of preventing a residual image on a display (¶ 197).  However, Song also fails to disclose the details of two binary levels.
	In the same field of endeavor, Kim discloses where the logo detector generates the first map data in which pixels identified as the logo among the logo area are indicated as a first binary level and pixels identified as a background among the logo area are indicated as a second binary level (¶s 82, 83, 130, and 132).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang, as modified by Song, according to the teachings of Kim, for the purpose of decreasing the brightness of a logo without degrading image quality (¶ 119).
•	Regarding claims 3 and 4, Bang, in view of Song and Kim, discloses everything claimed, as applied to claim 1.  Additionally, Bang discloses where:
Claim 3:	the image converter further includes a memory (element 84 in figure 8 and ¶ 51), and 
	a data accumulator which generates the first accumulated data (¶ 56, in view of ¶ 51), and 
	the data accumulator generates the first accumulated data by accumulating the first map data in memory data received from the memory (¶ 56).
Claim 4:	the data accumulator generates the first accumulated data by adding the first map data to the memory data (¶ 56).
•	Regarding claim 7, Bang, in view of Song and Kim, discloses everything claimed, as applied to claim 3.  However, Bang fails to disclose the details of a scaler.
	In the same field of endeavor, Song discloses where the image converter further includes a scaler which generates the second accumulated data by down-scaling the first accumulated data every refresh ¶ 193), and wherein the refresh cycle corresponds to p frame periods (¶s 72 and 193), and p is an integer greater than 1 (¶ 72).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang according to the teachings of Song, for the purpose of preventing a residual image on a display (¶ 197).
•	Regarding claims 9-13, Bang, in view of Song and Kim, discloses everything claimed, as applied to claim 7.  Additionally, Bang discloses where:
Claim 10:	the memory stores the third accumulated data as the memory data (at least suggested by ¶ 51; where, if the memory stores modules which are used to process image information, the image information must also be stored in the memory).
Claim 12:	the image converter further includes a grayscale converter which generates the second image by specifying the pixels corresponding to the logo based on the second map data and converting grayscales of specified pixels among the first image (¶ 57), 
	the grayscale converter specifies pixels corresponding to the first binary level among the second map data as the pixels corresponding to the logo (¶ 57).
Claim 13:	the grayscale converter generates the second image by reducing grayscales of the pixels corresponding to the logo among the first image (¶ 57).
However, Bang, in view of Son, fails to disclose the details of a cut-off unit and a logo determining unit.
	In the same field of endeavor, Kim discloses where:
Claim 9:	the image converter further includes a cut-off unit which generates the third accumulated data by initializing the values smaller than the first threshold value among the second accumulated data to be the background value (¶s 82, 83, 130, and 132), and 
	the background value is the same as the second binary level (¶s 82, 83, 130, and 132). 
element 431 in figure 5 and ¶s 70, 71, and 81-83), 
	the logo determining unit generates the second map data by replacing values greater than a second threshold value among the third accumulated data with the first binary level and replacing values less than the second threshold value among the third accumulated data with the second binary level (¶s 81-83, 130, and 132).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bang, as modified by Song, according to the teachings of Kim, for the purpose of decreasing the brightness of a logo without degrading image quality (¶ 119).

Allowable Subject Matter
Claims 5, 6, 8, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable, for the reason(s) found in the Office action mailed 28 October 2021, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/22/2022